The relief described hereinbelow is SO ORDERED.



Signed December 29, 2020.

                                                                   __________________________________
                                                                          H. CHRISTOPHER MOTT
                                                                   UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                                IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                            EL PASO DIVISION
 IN RE:                                                    §
                                                           §      CASE NO. 20-31151-HCM
 BENJAMIN JOE GIRON                                        §
      DEBTOR(S)                                            §      CHAPTER 13
                                                           §
                                  AGREED ORDER ON OBJECTION TO PLAN
                                   (THIS ORDER RESOLVES DOCKET # 35)
            VW Credit, Inc. (hereinafter referred to as "VW Credit"), who is the current holder of Retail Installment

Contract and Security Agreement which is secured by a 2015 VOLKSWAGEN PASSAT, VIN:

1VWAS7A31FC109877 (the "Collateral"), and Debtor(s), by and through their undersigned counsel, have agreed to

the following with respect to the Objection to Confirmation of Chapter 13 Plan filed by VW Credit.

            IT IS THEREFORE ORDERED THAT:

            1.      This agreed order shall provide for the treatment and payment of VW Credit, Inc.'s claim # 35 filed

in the amount of $12,526.46; and the claim shall be valued at $8,575 with repayment of 4.25% interest rate under the

Debtor(s) confirmed plan.

            2.      This order shall be binding on both the debtor(s) and the creditor for the purposes of confirmation

of a chapter plan in this case; the terms of this order shall govern and shall be incorporated into the order confirming

the plan.




AGREED ORDER ON                                            1                                      AO_OTPTXElPaso
OBJECTION TO PLAN                                                                                     6229-N-3299
                                            ###

AGREED TO AND APPROVED BY:

_/s/Timothy Daniel_______________________    /s/Chandra D. Pryor__________________
Timothy V. Daniel / TXBN ________________    Michael J. Burns / TXBN 24054447
Timothy V. Daniel, P.C.                      Chandra D. Pryor / CABN 320903
603 Mississippi Ave.                         Bonial & Associates, P.C.
El Paso, TX 79902                            Attorneys and Counselors
(915) 487-0072                               14841 Dallas Parkway, Suite 425
Attorney for Debtors                         Dallas, Texas 75254
                                             (972) 643-6600
                                             (972) 643-6698 (Telecopier)
                                             E-mail: BkcyAttorneys@BonialPC.com
                                             Attorney for VW Credit, Inc.
 /s/Stuart Cox
Lucy Zavala /
Stuart C. Cox /
1760 N. Lee Trevino Dr.
El Paso, Texas 79936
Staff Attorney
Chapter 13 Trustee




AGREED ORDER ON                              2                               AO_OTPTXElPaso
OBJECTION TO PLAN                                                                6229-N-3299
